                          Case 19-08467                          Doc 32-4               Filed 08/07/19 Entered 08/07/19 13:43:14                                        Desc Pay
                                                                                            History Page 1 of 1

                    EXHIBIT A
Name:                   Joseph M.A. Charles
BK Case Number:         19-08467
Filing Date:            3/25/2019
Post First Due:         4/1/2019                                                                                          Completed By:               Peddanna
Post-Petition Due       Date Received                Amount Received        Amount Applied      Suspense Application      Suspense Balance            Comments
                        No Payments Received                                                    $                   -     $                       -


                                                                 LOAN IS POST-PETITION DUE FOR 4/1/19
Due Date                Total Payment                Principal              Interest            Escrow                        Optional Products       NOPC Filed Date
             4/1/2019   $                   546.15   $             105.61   $          107.28   $                333.26   $                       -
             5/1/2019   $                   546.15   $             105.78   $          107.11   $                333.26   $                       -
             6/1/2019   $                   546.15   $             105.96   $          106.93   $                333.26   $                       -
             7/1/2019   $                   546.15   $             106.13   $          106.76   $                333.26   $                       -
Total Due               $                 2,184.60   $             423.48   $          428.08   $              1,333.04   $                       -
